PER CURIAM.
The plaintiff brought this action, as assignee of two stockholders, to effect the payment of proportionate sums of dividend declared by the directors of the corporation named above in resolutions passed January 14, 1907, that $12,000 be appropriated and set aside from the surplus profits of the company, to be “paid in such amounts and at such times as may be most convenient and for the best interests of the company,” with a proviso that no such dividend be paid until after first paying the accounts of three creditors named.
Without offering criticism upon the declaration of a dividend of 120 per cent, upon the capital stock ($10,000) immediately upon receiving the report of specially employed accountants showing an apparent surplus of $13,754.88 in assets, made up of customers’ accounts, inventoried stock (raw and manufactured), and fixtures, amounting, with $3,110.09 in cash, to $51,404.78, the provision seems not unreasonable that creditors - for over $9,000 should be paid in any event before entering upon a distribution to stockholders and possibly crippling the corporation by a forced realization upon materials necessary to carry on its business. Notwithstanding general statements to the contrary, it was sufficiently shown at the trial that none of the creditors, satisfaction of whose accounts was made in the resolution upon *960which the plaintiff’s case depended a condition precedent to the payment of any dividend, had been paid before the beginnnig of this action, and consequently that no cause of action existed at its inception.
Judgment reversed, and a new trial ordered, with costs to the appellant to abide the event.